Citation Nr: 1325635	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  02-04 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error by the RO in a rating decision in May 1986.

2.  Entitlement to a compensable rating for hearing loss. 

3.  Entitlement to an effective date earlier than March 15, 2012, for a combined schedular rating of 100 percent. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
A. Hinton, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1978 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

Other Preliminary Matters 

In a rating decision in July 2009, the RO denied the claim for increase for hearing loss.  In October 2009, the Veteran timely filed a notice of disagreement.  Although there was further development of the claim and the claim was again denied in April 2010 during the appeal period, a statement of the case was required when the notice of disagreement was filed, initiating an appeal, and the Veteran had not withdrawn the notice of disagreement.  38 C.F.R. § 19.26.

In a decision in May 2013, the Board denied the claims for an effective date earlier than June 17, 1999, for the grant of a 10 percent rating for service-connected left inguinal hernia, an effective date earlier than April 16, 2001, for the grant of service connection for degenerative disc disease of the cervical spine, and an effective date earlier than April 16, 2001, for the grant of service connection for degenerative disc disease of the thoracic spine.  The Board cited as legal authority Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (VA has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).  

In the decision, the Board remanded the claim of clear and unmistakable error in a rating decision in May 1986 for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

And in the same decision, the Board granted service connection of radial nerve neuropathy of the left upper extremity.  In a rating decision in May 2013, implementing the grant of service connection for radial nerve neuropathy of the left upper extremity, the Veteran's combined rating was increased to 100 percent.  In a statement in May 2013, the Veteran disagreed with the effective date of March 15, 2012, for the combined schedular rating of 100 percent.  

As the RO has not yet had issued a statement of the case addressing the claim for increase for hearing loss and the claim for an earlier effective dated for a combined, schedular 100 percent rating, the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  To this extent only the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in 1986, the RO granted service connection for hearing loss, a right shoulder disability, and for a left inguinal hernia and assigned initial noncompensable, zero percent, ratings, effective April 21, 1986, the day following separation from service; the RO denied service connection for glaucoma, defective vision, and a low back disability; after the Veteran was notified of the rating decision and of his right to appeal, the Veteran did not appeal the rating decision and the rating decision became final by operation of law on the evidence of record. 

2.  The Veteran has not identified an error of fact or law in the rating decision by the RO in May 1986 that compels a conclusion to which reasonable minds could not differ, that but for the error the results would have been manifestly different regarding the noncompensable, zero percent, ratings for a right shoulder disability and for a left inguinal hernia.





3. The rating decision in May 1986 by the RO was not final and binding on claims of service connection for a disability of the cervical spine and for a disability of the thoracic spine. 


CONCLUSIONS OF LAW

1.  The rating decision in May 1986 by the RO, assigning noncompensable, zero percent, ratings for a right shoulder disability and for a left inguinal hernia, was final and binding and not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a) and 3.105(a) (2012). 

2.  The rating decision in May 1986 was not final and binding on claims of service connection for a disability of the cervical spine and for a disability of the thoracic spine and the rating decision is not subject to a claim of clear and unmistakable error.  38 C.F.R. §§ 3.104(a) and 3.105(a) (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim of clear and unmistakable error.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (The Court held that as a matter of law, the VCAA is inapplicable to a claim of clear and unmistakable error). 
Therefore, VCAA compliance need not be addressed. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and the Facts 

The Veteran served on active duty from March 1978 to April 1986.  On separation from service in 1986, the Veteran filed a claim for VA disability compensation.

The Veteran's original file, covering the period from April 1986 to June 1999, including most of the service treatment records and the rating decision of May 1986, is lost.  

The RO has been unable to reconstruct the records that were lost, except there are copies of some service treatment records and a copy of a VA letter in May 1986.  

The service treatment records show that in September 1981 the Veteran suffered an electrical injury and when he was rescued his right shoulder was injured, which was described as a fracture of the humeral head by X-ray and dislocation. 

In the VA letter in May 1986, the RO notified the Veteran that service connection had been granted for traumatic arthritis [of the right shoulder], impaired hearing, and an inguinal hernia, and that the disabilities were rated noncompensable.  The RO also notified the Veteran that service connection had not been established for glaucoma, defective vision, and a low back disability.  There was no reference to service connection for a disability of the cervical spine or for a disability of the thoracic spine.  The letter included notice of the Veteran's procedural and appellate rights. 

After service, private medical records, covering the period from 1999 to 2000, show that on June 17, 1999, the Veteran complained of a recurrent inguinal hernia.  





The hernia was surgically repaired later that same month. VA records for 2000 pertain to the hernia.  Neither the private nor VA records contain a reference to a disability of the cervical spine or of the thoracic spine. 

On July 16, 1999, the Veteran filed a claim for VA disability compensation for a right shoulder disability and for a left inguinal hernia.  In statements in September 1999 and in December 1999, the Veteran stated that he had been granted service connection for a right shoulder condition, but he was unsure about the hernia.  There was no reference to a disability of the cervical spine or of the thoracic spine. 

In a rating decision in November 2000, the RO construed the Veteran's claim filed in July 1999, as a claim for increase.  The RO increased the rating for the right shoulder disability to 10 percent under Diagnostic Code 5010, effective July 16, 1999, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(1) (in a claim for increase, the effective date is the date of receipt of the claim or date entitlement arose, whichever is later).  

The RO also increased the rating for a left inguinal hernia under Diagnostic Code 7338, effective June 17, 1999.  38 C.F.R. § 3.400(o)(2) (in a claim for increase the earliest date as of which it was factually ascertainable that an increase in disability had occurred, if the claim was received within one year from such date).  

After the Veteran was notified of the rating decision and of his right to appeal, the Veteran did not appeal the 10 percent rating for the left inguinal hernia and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The rating decision became final by operation of law on the evidence of record.  The current claim for an earlier effective date for the 10 percent rating for a left inguinal hernia was received by VA in June 2006.







After the Veteran was notified of the rating decision and of his right to appeal, the Veteran did appeal the 10 percent rating for the right shoulder, which remained on appeal until July 2007, when the United States Court of Appeals terminated the appeal because the parties, VA and the Veteran, agreed to a rating increase to 20 percent from March 18, 2004.  The current claim for an earlier effective date for a compensable rating for a right shoulder disability was received by VA in June 2006.

On May 8, 2001, the RO received the Veteran's claim of service connection for a neck (cervical spine) disability and for a back (thoracic spine) disability.  In a rating decision September 2001, the RO granted service connection for disabilities of the cervical spine and of the thoracic spine and assigned each disability an initial rating of 10 percent, effective from May 8, 2001.  

After the Veteran was notified of the rating decision and of his right to appeal, the Veteran appealed the 10 percent rating for each disability, but not the effective of service connection.  While on appeal in a rating decision in March 2005, the RO increased the rating for the thoracic spine to 20 percent from September 23, 2003, and amended the effective date for the 10 percent rating and for service connection to April 16, 2001.  While on appeal in a rating decision in March 2006, the RO increased the rating for the cervical spine to 20 percent and in a rating decision the RO increased the rating to 30 percent and amended the effective date both for service connection and for the 30 percent rating to April 16, 2001. 

The current claims for an earlier effective date for service connection for disabilities of the cervical spine and the thoracic spine were received by VA in June 2006. 







Analysis 

Clear and Unmistakable Error

Legally Defined

A previous determination by the RO is final and binding as to conclusions based on the evidence of record at the time VA issues written notification of the decision and of the procedure for appellate review and will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. §§ 3.104(a) and 3.105(a). 

The test to determine whether there was clear and unmistakable error in a prior adjudication is whether the correct facts, as the facts were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied.  The error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and the determination must be based on the record and the law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992). 

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error of fact or of law, which when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).






Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether there is clear and unmistakable error, the 
benefit-of-the-doubt standard of proof does not apply. 

Argument 

In statements in March 2006, in December 2006, and in May 2008, the Veteran asserted that his original claim for compensation filed in 1986 was not properly processed because his file was lost and that he was not properly advised of the appeal process and that he did not learn until 1999 that he could have appealed the rating decision in 1986, which was clear and unmistakable error by VA.  

In statements in June 2006, the Veteran argued that the effective date for the compensable ratings for a right shoulder disability and for a left inguinal hernia and the effective date for service connection for disabilities of the cervical spine and the thoracic spine should be the date he filed his original claim in 1986. 

In statements in October 2008 and in May 2013, the Veteran asserted that in May 1986 his disabilities were rated zero percent and he was not given an examination or the paper work to appeal.

In a statement in March 2012, the Veteran asserted that he was wrongly advised by VA in 1986 that he could appeal, but that the decision would stay the same. 






To the extent the Veteran argues that the rating decision in May 1986 was clearly and unmistakably erroneously, because VA failed to afford him the opportunity for examination, which is essentially an argument that VA failed to assist him in the development of the claim, any breach to develop the claim or failure of the duty to assist cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  An incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous. 

As for the argument that the Veteran's file was lost, VA is not authorized to award disability compensation unless a claim is filed.  The RO could not have awarded service connection unless the Veteran filed a claim, which leads to the conclusion that the Veteran's file was not lost until sometime after the RO adjudicated the claim in May 1986.  Again a lost file results in an incomplete file, not an incorrect one.  And the Veteran has not argued that the correct facts as the facts were known, relating to the right shoulder and left inguinal hernia, were not before the adjudicator or that the criteria, the law, for rating a right shoulder disability or a left inguinal hernia was improperly applied.  

To the extent the Veteran argues that the rating decision in May 1986 was clearly and unmistakably erroneously, because VA failed to properly notified him of his right to appeal, the record shows that in the copy of the letter in May 1986, notifying the Veteran of the determinations made in his claim, at the bottom of the letter was notice: "IMPORTANT-SEE REVERSE FOR PROCEDURAL AND APPELLATE RIGHTS KEEP THIS LETTER FOR FUTURE REFERENCE".




Although the file does not contain a copy of the reverse side of the letter, there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  Stated differently there is a presumption that the RO mailed both sides of the letter, which did contain notice of the right to appeal the rating decision.  To rebut the presumption, the Veteran bears the burden of producing clear evidence that VA did not follow its regular practices.  See Ashley, at 309. 

And there is no evidence that the RO failed to properly discharge their official duties or follow regular practices in providing notice of the Veteran's right to appeal and procedures for appealing a rating decision.   Moreover, failure to give proper notice of the right to appeal does not meet the restrictive definition of clear and unmistakable error in the actually adjudication of the claim as the notice provisions follow the factual determination and the application of the law.  Fugo, at 44.

While the Veteran argues that he was not provided notice of his right to appeal, he also argues that he was wrongly advised by VA in 1986 that he could appeal, but that the decision would stay the same, without deciding the credibility question,  erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (rejecting the theory of equitable estoppel in a claim for VA disability compensation).

The Rating Decision in May 1986 

In the rating decision in May 1986, the RO granted service connection for a right shoulder disability and for a left inguinal hernia and assigned noncompensable, zero percent, ratings for each disability, effective the day following separation from service, which is the earliest effective date assignable for service connection by law. 38 U.S.C.A. § 5110.  



The rating decision is final and binding as to conclusions based on the evidence of record at the time as the Veteran was provided written notification of the decision and of the procedure for appellate review.  And the rating decision is accepted as correct in the absence of clear and unmistakable error. 

As for the assigned noncompensable ratings, the criteria in effect in 1986 for rating a right shoulder disability (Diagnostic Codes 5003, 5010, 5201, and 5202) and for rating an inguinal hernia (Diagnostic Code 7338) are the same as now.

For the shoulder, under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for limitation of motion with satisfactory evidence of painful motion. 

Also with any form of arthritis or periarticular pathology painful motion is factor to be considered as the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Limitation of motion of the shoulder is rated under either Diagnostic Code 5201 or 5202.  Under Diagnostic Code 5201, the criterion for a compensable rating is limitation of motion of the arm at shoulder level.  Under Diagnostic Code 5202, the criteria for a compensable rating is infrequent dislocations and guarding of movement only at shoulder level or malunion with marked deformity of the humeral head. 

For the inguinal hernia, under Diagnostic Code 7338, the criteria for a 10 percent rating are postoperative recurrent inguinal hernia, readily reducible, and well supported by a truss or belt.  


The Veteran has not asserted an undebatable error of fact or of law with the RO's assignment of noncompensable ratings for a right shoulder disability under Diagnostic Codes 5003, 5010, 5201, and 5202 or for an inguinal hernia under Diagnostic Code 7338, that is, the sort of error, which had it not been made, would have manifestly changed the outcome, namely, would have resulted in a compensable rating for either the right shoulder or left inguinal hernia based on the record (facts) and rating criteria (law) in May 1986. 

To the extent the Veteran argues error in the rating decision in May 1986 as it relates to the claims of service connection for disability of the cervical spine and for a disability of the thoracic spine, the rating decision was not a final and binding determination on the claims of service connection as evidenced by the notice letter, which contained no reference to either the cervical spine or thoracic spine as granted or denied.  

Again there is a presumption that the RO adjudicated the claims the Veteran had filed.  To rebut the presumption, the Veteran bears the burden of producing clear evidence that he filed claims of service connection for disability of the cervical spine and for a disability of the thoracic spine, and VA did not adjudicate claims.  And there is no such clear evidence that the Veteran had filed claims of service connection for disability of the cervical spine and for a disability of the thoracic spine in 1986. 

As the rating decision in May 1986 was not final and binding on the claims of service connection for disability of the cervical spine and for a disability of the thoracic spine, then there is no legal basis for a claim of clear and unmistakable error as there is no decision to reverse or amended.  38 C.F.R. §§ 3.104(a) and 3.105(a).  






ORDER

The rating decision in May 1986 by the RO, assigning noncompensable, zero percent, ratings for a right shoulder disability and for a left inguinal hernia, was not clearly and unmistakably erroneous, and the appeal is denied. 

In the absence of a final and binding determination of service connection for disability of the cervical spine and for a disability of the thoracic spine in the rating decision of May 1986 by the RO, there is no valid claim of clear and unmistakable error, and the appeal is denied.


REMAND

In a rating decision in July 2009, the RO denied the claim for increase for hearing loss.  In October 2009, the Veteran timely filed a notice of disagreement.  Although there was further development of the claim, consisting of a VA examination in February 2010, and the claim was then denied in a rating decision in April 2010 during the appeal period, a statement of the case was required when the notice of disagreement was filed, initiating an appeal, and the Veteran had not withdrawn the notice of disagreement.  38 C.F.R. § 19.26.

In a rating decision in May 2013, implementing the grant by the Board of service connection for radial nerve neuropathy of the left upper extremity, the Veteran's combined rating was increased to 100 percent.  In a statement in May 2013, the Veteran disagreed with the effective date of March 15, 2012, for the combined schedular rating of 100 percent.    









As a statement of the case has not yet been issued, in accordance with Manlincon, 12 Vet. App. 238, the claims are REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case addressing the claim for increase for hearing loss, and the claim for an earlier effective date for the combined, schedular 100 percent rating. 

The Veteran must still timely file a substantive appeal in order to perfect an appeal of a claim to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


